Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elias Lambiris on 10/19/2020.

The application has been amended as follows: 

The Examiner’s amendment set forth in the prior Notice of Allowance dated 11/03/2020 remains of record and is incorporated herein by reference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
et al. (U.S. 2011/0086408 A1), claims 1-7, describe a composition having a GH10 or GH11 xylanase and a GH62 hemicellulase.  The GH62 hemicellulase includes the alpha-arabinofuranosidase having SEQ ID NO: 4 (acronym ABF2) described by Power et al.  Power et al., Table 1.  In particular, Power et al., Table 2, describe a mixture of 5 mg/g XYN2 (GH11 xylanase) and 5 mg/g ABF2 (SEQ ID NO: 4 of Power et al.) combined on a per gram basis with AFEX-pretreated corn stover.  Power et al., page [0077].  
However, recited SEQ ID NO: 27, being an arabinofuranosidase described as being from Talaromyces pinophilus, and arabinofuranosidases having at least 80% sequence identity thereto do not appear to be described in the prior art.  The closest arabinofuranosidase identifiable in the prior art is from Hypocrea (Trichoderma) virens having approximately 76% identity with recited SEQ ID NO: 27 as described in GenBank, Accession No. EHK20487, 2011, www.ncbi.nlm.nih.gov.
The IDS’s submitted on 11/03/2020 and 11/09/2020 have been reviewed.  It is noted at this time the claims are considered to have proper support in priority application PCT/CN2014/094381 filed on 12/19/2014 such that IDS references lacking a priority before this date are not considered to be prior art.  In particular, Examples 7 and 8 of PCT/CN2014/094381 are determined to establish description of GH62 arabinofuranosidase having SEQ ID NO: 27.  No newly submitted IDS references are deemed to raise new issues of patentability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652